                                                                           Page 1 of 2

       IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION


ERICA HUGHES,
    Petitioner,

vs.                                          Case No.: 3:17cv431/LAC/EMT

DEPARTMENT OF CORRECTIONS,
     Respondent.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 5, 2018 (ECF No. 16). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     The petition for writ of habeas corpus (ECF No. 1) is DENIED.
                                                                   Page 2 of 2

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 10th day of December, 2018.



                                         s/L.A. Collier
                                       LACEY A. COLLIER
                                       SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv431/LAC/EMT
